Citation Nr: 0007171	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  98-05 181A	)	DATE
	)
	)




THE ISSUE

Whether there was clear and unmistakable error in the March 
30, 1998, Board of Veterans' Appeals (Board) decision which 
denied entitlement to an effective date earlier than February 
8, 1994, for the award of dependency and indemnity 
compensation (DIC), based on the grant of service connection 
for the veteran's death.  




ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel




INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1971.  The appellant is the veteran's widow.

This matter comes before the Board following a final 
decision, in March 1998, by the Board on appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  


FINDINGS OF FACT

1.  In March 1998, the Board denied entitlement to an 
effective date earlier than February 8, 1994, for the award 
of dependency and indemnity compensation (DIC), based on the 
grant of service connection for the veteran's death.  

2.  It is not shown that VA provided the appellant with 
erroneous information when she applied for benefits.  

3.  The assertion that the appellant was provided erroneous 
information when she applied for benefits does not allege 
that the applicable statutory and regulatory provisions 
extant at the time of the Board's March 1998 decision were 
ignored or incorrectly applied.  

4.  The assertion that the appellant should be in the class 
covered by the Nehmer Stipulation does not allege or 
demonstrate that the applicable statutory and regulatory 
provisions extant at the time of the Board's March 1998 
decision were ignored or incorrectly applied.  

5.  Any other general allegations of CUE in the March 1998 
Board decision fail to meet the threshold pleading 
requirements for revision on the grounds of CUE and do not 
allege or show that the applicable statutory and regulatory 
provisions extant at the time of those decisions were ignored 
or incorrectly applied.  


CONCLUSION OF LAW

There is no CUE in the March 1998 Board decision which denied 
entitlement to an effective date earlier than February 8, 
1994, for the award of dependency and indemnity compensation 
(DIC), based on the grant of service connection for the 
veteran's death.  38 U.S.C.A. § 7111 (West Supp. 1999); 38 
C.F.R. § 20.1400, 20.1403, 20.1404 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The March 1998 Board Decision

In March 1998, the Board made the following FINDINGS OF FACT:  

1.  All relevant evidence necessary for an 
equitable disposition of the appellant's appeal has 
been obtained by the RO.

2.  The veteran died on November [redacted], 1988, as a 
result of lung cancer.

3.  The appellant filed a claim seeking entitlement 
to Dependency and Indemnity Compensation and/or 
non-service-connected death pension benefits in 
December 1988; she left blank the space provided 
for indicating whether she was claiming that the 
disability causing the veteran's death had its 
onset in service.

4.  By a rating action dated in June 1989, the 
appellant was denied non-service-connected death 
pension benefits and DIC due to the fact that the 
veteran did not die of a service-connected 
disability.

5.  A regulation establishing presumptive service 
connection for respiratory cancers based on 
exposure to herbicide agents was promulgated, 
effective June 9, 1994.

6.  In a rating decision of July 1994, the RO 
established entitlement to service connection for 
the cause of the veteran's death, based on exposure 
to herbicide agents, and notified the appellant of 
the decision in August 1994.

7.  The appellant filed a claim for entitlement to 
DIC on February 8, 1995.

8.  In a rating decision of March 1995, the RO 
approved the appellant's claim for DIC, effective 
from February 8, 1994 with a payment date of March 
1, 1994.

In March 1998, the Board made the following CONCLUSION OF 
LAW:

An effective date prior to February 8, 1994, for 
the award of DIC, resulting from the grant of 
service connection for the cause of the veteran's 
death due to Agent Orange exposure, is not 
warranted. 38 U.S.C.A. § 5110 (West 1991); 38 
C.F.R. §§ 3.31, 3.114 (as in effect prior to April 
11, 1997), 3.307, 3.309, 3.400 (1997).  

For its March 1998 decision, the Board provided REASONS AND 
BASES FOR FINDINGS AND CONCLUSION, which explained the 
decision:  

The veteran died on November [redacted], 1988.  As reported 
on his official death certificate, the cause of 
death was lung cancer.  At the time of his death, 
the veteran had no service-connected disabilities 
and there were no pending claims for service 
connection.  

In December 1988, the appellant filed a VA Form 21-
534, Application for DIC and Death Pension by a 
Surviving Spouse.  At that time, the appellant made 
no specific allegation regarding the cause of the 
veteran's death.  Moreover, the application 
contained no reference to Agent Orange.  

Thereafter, in a June 1989 rating decision, the RO 
denied the appellant's claim for non-service-
connected death pension benefits.  The RO also 
indicated that the evidence did not establish that 
the veteran's death was due to a service-connected 
disability.  [The appellant] was notified of this 
decision that same month.  In December 1991, the 
veteran's mother filed a claim for DIC.  Therein, 
she indicated that the appellant received "Agent 
Orange compensation."

On June 9, 1994, VA amended 38 C.F.R. §§ 
3.307(a)(6) and 3.309(e) to establish presumptive 
service connection for multiple myeloma and 
respiratory cancers based on exposure to herbicide 
agents.  59 Fed. Reg. 29, 723 (1994).  The 
amendment implemented a decision by the Secretary 
of Veterans Affairs under the authority granted by 
the Agent Orange Act of 1991 to provide for 
presumptive service connection for multiple myeloma 
and respiratory cancers for Vietnam era veterans.  

Based of this liberalizing legislation, the RO 
reconsidered the appellant's claim in July 1994 and 
granted service connection for the cause of the 
veteran's death.  The RO notified the appellant of 
this decision in August 1994.  Although DIC had 
been established, she was also told that, before 
benefits could be paid, she needed to submit 
information pertaining to her current marital 
status.

The appellant responded to the RO notice in 
February 1995.  Following receipt of this 
statement, the RO approved the appellant's claim 
for DIC in March 1995.  The effective date of 
payment was March 1, 1994.  However, noting that 
the change in the regulations and the circumstances 
of the her claim presented a unique question 
regarding the date of award, the RO informed the 
appellant in April 1995 that it was awaiting an 
advisory opinion from VA General Counsel concerning 
the effective date of the award.

In October 1995, the RO advised the appellant an 
earlier effective date for the award of DIC could 
not be granted.  In order to grant an earlier 
effective date, the RO indicated that VA General 
Counsel had determined that there must have been 
either a specific allegation that herbicide 
exposure was a factor in the veteran's death, or 
that there had been a denial under former 38 C.F.R. 
§ 3.311a(d) which governed claims based on 
herbicide exposure.

The appellant filed a notice of disagreement in 
February 1996.  Therein, she asserted that the 
March 1994 effective date for the award of DIC was 
in error.  She maintained that the award of DIC 
should have been made retroactive to the date when 
she filed her original claim for benefits.  She 
stated that she had always believed that the 
veteran's death was due to Agent Orange.  

In support her claim, the appellant submitted 
copies of award decisions from the Agent Orange 
Administration.  Significantly, those records show 
that she received an initial award of 2,380 dollars 
through the Agent Orange Payment Program, and that, 
by a decision of the United States District Court, 
that sum was later raised to 3,400 dollars.  The 
District Court found that there was evidence that 
the veteran suffered from severe disability over a 
substantial period prior to his death, and that it 
could be presumed that he would have been entitled 
to a disability award prior to his death.

In September 1996, [the appellant] was afforded a 
personal hearing before the RO.  She maintained 
that she was in a severe state grief and mourning 
at the time the claim for benefits was filed in 
1988.  She indicated that she was not thinking 
clearly.  As such, the appellant said that her 
brother-in-law completed the appropriate VA form, 
and that she merely signed where she was told.  She 
asserted that she always believed that her 
husband's death was due to his exposure to Agent 
Orange, and that she would have rendered that 
argument in her claim had she reviewed the VA 
application for benefits.  In support of her 
argument, she noted that she filed a claim for 
compensation from the Agent Orange Payment Program 
in 1990.  Furthermore, the appellant contended that 
since legislation in effect at the time of her 
original claim did not recognize Agent Orange 
exposure as a possible cause of respiratory cancers 
she should not be penalized for not making a 
specific claim for the same.  Thus, as her early 
belief regarding the cause of the veteran's death 
was clearly established, she argued that she was 
entitled to retroactive payment of benefits 
effective the date on which her claim was filed in 
December 1988.

In November 1996, the hearing officer determined 
that an earlier effective date for the grant of 
service connection for the cause of the veteran's 
death due to exposure to herbicide agents had not 
been established.  Since the appellant had not 
alleged that the veteran had died to his exposure 
to Agent Orange at the time she filed her original 
claim for benefits, the hearing officer stated that 
there was no basis to apply a retroactive date of 
award.

The appellant submitted an additional statement in 
December 1996.  Therein, she reiterated the 
argument she presented at her September 1996 
personal hearing.  She included a copy of a 
discharge summary from Martha's Vineyard Hospital 
dated in September 1988. Of note, the summary 
indicates that the veteran gave a five (5) week 
history of breathing difficulties, and that, 
following testing, he was diagnosed as having 
metastatic carcinoma of the lung.  The appellant 
argued that the discharge summary clearly 
established that the veteran died of a condition 
that was presumed to be associated to exposure to 
Agent Orange, and that he suffered from the same 
prior to his death.

As referenced above, the appellant contends that 
the RO erred by establishing an effective date of 
March 1, 1994, for the award of DIC benefits.  In 
that regard, she has argued that the correct 
effective date for the grant of DIC benefits based 
on the finding of service connection for the cause 
of the veteran's death should be the date on which 
VA received her original claim for benefits in 
November 1988.  For the reasons explained below, 
the effective date for the grant of service 
connection for the cause of the veteran's death 
cannot be earlier than the date assigned by the RO.

Generally, the effective date of an award of DIC 
which is based on an original claim or a reopened 
claim shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  However, subject to 
the applicable legal provisions, where 
compensation, dependency and indemnity 
compensation, or pension is awarded or increased 
pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be 
fixed in accordance with the facts found but shall 
not be earlier than the effective date of the Act 
or administrative issue.  In no event shall such 
award or increase be retroactive for more than one 
year from the date of application therefor or the 
date of administrative determination of 
entitlement, whichever is earlier.  38 U.S.C.A. § 
5110(g).

An additional VA regulation provides further 
guidance:

(a) Effective date of award. Where pension, 
compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue 
approved by the Secretary or by the Secretary's 
direction, the effective date of such award or 
increase shall be fixed in accordance with the 
facts found, but shall not be earlier than the 
effective date of the act or administrative issue. 
In order to be eligible for a retroactive payment 
under the provisions of this paragraph the evidence 
must show that the claimant met all eligibility 
criteria for the liberalized benefit on the 
effective date of the liberalizing law or VA issue 
and that such eligibility existed continuously from 
that date to the date of claim or administrative 
determination of entitlement.  The provisions of 
this paragraph are applicable to original and 
reopened claims as well as claims for increase.  38 
C.F.R. § 3.114(a) (as in effect prior to April 11, 
1997).

As noted above, on June 9, 1994, VA amended 38 
C.F.R. §§ 3.307(a)(6) and 3.309(e) to establish 
presumptive service connection for respiratory 
cancers based on exposure to herbicide agents, such 
as Agent Orange.  Basically, the amendment 
implemented a decision by the Secretary of VA 
acknowledging a positive association between 
exposure to herbicides used in the Republic of 
Vietnam during the Vietnam era and the subsequent 
development of respiratory cancers.  See VA O.G.C. 
Prec. 15-95 (Jun. 2, 1995).  It was on the basis of 
this liberalizing law and regulation that the RO, 
in a rating decision of July 1994, granted service 
connection for the cause of the veteran's death.  
Insofar as the date of the liberalizing law 
permitting a grant of service connection for the 
cause of the veteran's death stemming from Agent 
Orange exposure was June 9, 1994, and that the 
appellant did not file her claim to reopen until 
February 8, 1995, the effective date of the DIC 
award simply cannot be any earlier than the date 
the liberalizing law and regulation went into 
effect.  38 U.S.C.A. § 5110(g); 38 C.F.R. 
§ 3.114(a); See also McCay v. Brown, 9 Vet. App. 
183 (1996).

Notwithstanding the foregoing, additional attention 
must be given the appellant's contention that she 
is entitled to DIC benefits effective from the date 
of her original application for benefits filed in 
December 1988.  Again, she argues that such action 
is necessary because there was no recourse at the 
time of the RO's June 1989 decision for challenging 
the decision on the ground that her husband's death 
was directly related to his exposure to Agent 
Orange while serving in the Republic of Vietnam.

Although the appellant has not referred to the 
matter directly, it appears that her theory in this 
regard is rooted in actions taken by a district 
court and VA in adjudicating claims brought 
pursuant to the case of Nehmer v. United States 
Veterans' Administration, et al., C.A. No. CV-86-
6160 (TEH) (N.D. Cal.) (May 17, 1991).  See O.G.C. 
Prec. 15-95.  That suit was brought against the VA 
by veterans and survivors of Vietnam veterans, who 
alleged that VA failed to comply with the law when 
it promulgated former 38 U.S.C. § 3.311a, which 
governed claims based on exposure to herbicides 
containing dioxin.  The district court certified a 
class in December 1987, which consisted of all 
current or former service members, or their next of 
kin who (a) are eligible to apply to, who will 
become eligible to apply to, or who have an 
existing claim pending before the VA for service-
connected disabilities or deaths arising from 
exposure during active duty service to herbicides 
containing dioxin or (b) have had a claim denied by 
VA for service-connected disabilities or deaths 
arising from exposure during active duty service to 
herbicides containing dioxin.  [Emphasis added]  In 
May 1989, the district court voided a portion of 
the former regulation, holding that the regulation 
was based on incorrect interpretation of the law.

In May 1991, the district court approved a 
Stipulation agreed to by the parties to the suit.  
In relevant part, the Stipulation provided that the 
effective dates of awards for claims in which 
denials were voided by the court in Nehmer would be 
based on the later of the date of receipt of the 
claim or the date on which disability or death 
occurred, assuming that the disease for which the 
benefit was ultimately granted was the same as that 
upon which the original claim was based.

The appellant meets the basic eligibility 
requirements for membership in the Nehmer class.  
She was the veteran's next of kin at the time of 
the class certification and, therefore, her 
eligibility to apply for benefits at that time 
transferred to her.  See Nehmer.  However, her 
membership in the Nehmer class notwithstanding, the 
June 1989 rating decision would not have been 
effected by the May 1989 district order, since the 
decision did not deny the appellant's claim under 
the provisions of 38 U.S.C. § 3.311 (1986).  
Moreover, outside of the certificate of death which 
merely indicated that the veteran died of lung 
cancer, the appellant's December 1988 application 
for benefits was the only evidence of record at the 
time the claim was filed.  Neither of those records 
contained a reference to Agent Orange.  The Board 
acknowledges that the decisions from the Agent 
Orange Administration do indicate that the 
appellant initiated a claim for Agent Orange 
benefits in 1989.  Nevertheless, as previously 
stated, the appellant made no reference to Agent 
Orange in her claim for VA benefits in 1988.

In other words, the appellant's original claim was 
not brought under the authority of the Nehmer 
Stipulation.  Therefore, as the claim was not 
subject to the Stipulation, she is not entitled to 
DIC benefits effective from the date of the 
original claim for benefits, under those 
provisions.  In fact, her claim, which was reopened 
by the RO in July 1994, is governed exclusively by 
the provisions of 38 U.S.C.A. § 5110(g) and 38 
C.F.R. § 3.114(a), which clearly provide that the 
effective date of the award in such a claim must be 
based on the date the liberalizing law and 
regulation went into effect.  Thus, there is no 
support in applicable law and regulations for the 
appellant's argument that the DIC award should have 
been made effective from the date of her original 
claim.

The Board notes that 38 C.F.R. § 3.114 was amended 
by 62 FR 17706, effective April 11, 1997.  The 
language of the regulation was changed in order to 
conform to the ruling in McCay v. Brown. In McCay, 
the United States Court of Veterans Appeals (Court) 
held that the previous language of 38 C.F.R. § 
3.114 would result in unequal treatment of 
claimants if the law had a retroactive effective 
date. The applicable regulation in the present case 
is 38 C.F.R. § 3.309(e) which was authorized under 
38 U.S.C.A. § 1116(c)(2) (West 1991 & Supp. 1997) 
which was enacted by Congress in the Agent Orange 
Act of 1991, Public Law 102-4.  That law was not 
enacted with a retroactive effective date.  See 59 
FR 29724, June 9, 1994.  Therefore, the changes to 
38 C.F.R. § 3.114 do not affect the appellant's 
present claim.  As such, the undersigned finds that 
consideration of the version of the regulation (38 
C.F.R. § 3.114) most favorable to [the appellant] 
does not apply to the circumstances in the present 
case. See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Finally, the Board observes that the December 1996 
statement from the appellant and the discharge 
summary attached to the statement were not 
considered by the RO, that the appellant did not 
waive RO consideration of this evidence, and that a 
supplemental statement of the case was not issued 
with regard to that evidence.  See 38 C.F.R. 
§ 20.1304(c) (1997).  However, 38 C.F.R. § 19.31 
states that a supplemental statement of the case 
"will be furnished to the appellant and his or her 
representative, if any, when additional pertinent 
evidence is received after a Statement of the Case 
or the most recent Supplemental Statement of the 
Case has been issued."  In that regard, neither 
the December 1996 letter and attached discharge 
summary, contained any new evidence.  The 
appellant's argument had been considered at her 
September 1996 personal hearing.  The discharge 
summary documenting that the veteran had been 
diagnosed with a condition presumed to associated 
with exposure to herbicide agent had, in essence, 
been previously considered when service connection 
for the cause of the veteran's death was granted.  
In sum, the Board finds that the aforementioned 
statement and discharge summary were not 
"pertinent" to the appellant's claim for an 
earlier effective.  A supplemental statement of the 
case was not warranted.

Clear and Unmistakable Error (CUE)

Following the March 1998 Board decision which denied an 
effective date earlier than February 8, 1994, for the award 
of dependency and indemnity compensation (DIC), based on the 
grant of service connection for the veteran's death, the 
appellant asked the Board to reconsider its decision.  In May 
1998, the Board notified the appellant that her motion for 
reconsideration had been denied.  

In October 1998, the Board received the appellant's request 
to review the Board's decision for CUE.  The letter did not 
make any allegations as to what CUE was claimed.  In December 
1998, the appellant again asked for CUE consideration.  She 
described her financial need without any allegations as to 
what CUE was claimed.  

In January 1999, the Board received a letter dated in April 
1998.  The appellant asserted that her original claim, in 
December 1988, was subject to the Nehmer Stipulation because 
she was denied DIC in June 1989.  She further asserted that 
she was incorrectly informed in 1989 that she could not 
receive both VA and Social Security benefits.  In March 1999, 
the Board sent the appellant a copy of the CUE regulations.  

In a letter dated in April 1999, the appellant responded that 
she wanted the Board to proceed with her CUE claim.  She 
asserted that she was misinformed as to her rights in 1989; 
and, therefore, the effective date should be in November 
1988.  She explained that she was told she could not get both 
VA and Social Security benefits.  She cited her financial 
need.  

A Board decision is subject to revision on the grounds of CUE 
and must be reversed or revised if evidence establishes such 
error.  38 U.S.C.A. § 7111(a) (West Supp. 1999).  Review to 
determine whether CUE exists in a case may be instituted upon 
request of a claimant at any time after the decision is made.  
38 U.S.C.A. § 7111(c) and (d).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has determined that CUE 
is the kind of error, of fact or of law, that when called to 
the attention of the later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  Fugo 
v. Brown, 6 Vet. App. 40, 43 (1993).

Motions for review of Board decisions on the grounds of CUE 
are adjudicated pursuant to 38 C.F.R. §§ 20.1400-1411 (1999).  
The appellant was furnished a copy of these regulations.  
According to the regulations, CUE is the kind of error, of 
fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  38 C.F.R. § 20.1403(a) (1999).  
Generally, CUE is present when either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.  Ibid.  Review for CUE in a prior 
Board decision must be based on the record and the law that 
existed when the decision was made.  38 C.F.R. § 20.1403(b) 
(1999).

The regulations cited above further provide that to warrant 
revision of a Board decision on the grounds of clear and 
unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  38 C.F.R. § 20.1403(c) (1999).  Examples 
of situations that are not CUE include the following: (1) 
Changed diagnosis.  A new diagnosis that "corrects" an 
earlier diagnosis considered in a Board decision; (2) Duty to 
assist.  The Secretary's failure to fulfill the duty to 
assist under 38 U.S.C.A. § 5107(a); and, (3) Evaluation of 
evidence.  A disagreement as to how the facts were weighed or 
evaluated.  38 C.F.R. § 20.1403(d).  Moreover, CUE does not 
include the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e) (1999).

In addition to the above, a motion for CUE in a Board 
decision must satisfy specific pleading requirements, and if 
it does not, the motion must be denied.  38 C.F.R. 
§ 20.1404(b) (1999).  Non-specific allegations of failure to 
follow regulations, failure to give due process, and other 
general, non-specific allegations of error are examples of 
allegations that will not meet the pleading requirements 
necessary to file a motion for CUE in a Board decision.  
Consequently, this discussion will be limited to the specific 
allegations of the appellant.  The statements from the 
appellant are somewhat sparse.  The Board will address the 
discernible allegations of CUE.  The Board finds that any 
other bases of relief which may be implied by other readers 
do not meet the specific pleading requirements of the 
regulation.   38 C.F.R. § 20.1404(b) (1999).  

Initially, the Board notes that the appellant has made 
several statements regarding the financial need of herself 
and her daughter.  Financial need is not a factor in 
determining the effective date of benefits.  38 U.S.C.A. 
§ 5110 (West 1991); 38 C.F.R. § 3.400 (1999).  Consequently, 
these statements do not address any facts or law which would 
be relevant to a claim of CUE.  

While the appellant has asserted that she comes within the 
Nehmer Stipulation, she has not identified any facts, 
regulations or statute or case law which would bring her 
within that agreement.  The Board finds nothing in the record 
or the appellant's presentation which identifies any error of 
fact or law in the Board's March 1998 analysis of the 
applicability of the Nehmer Stipulation.  Moreover, the 
Board's review of the record does not disclose any facts, 
regulations or statute or case law which would bring her 
within the Nehmer Stipulation.  Therefore, the Board finds no 
CUE in the Board's previous decision that the Nehmer 
Stipulation did not apply to the appellant.  

The appellant has also asserted that she was provided 
incorrect benefits information in 1989.  The record contains 
a copy of the June 1989 letter in which the RO notified the 
appellant that the evidence did not establish that the 
veteran's death was due to service-connected disability.  The 
RO also informed her that she could not be paid pension 
benefits because her income exceed the pension rate.  The 
Board's review does not disclose any incorrect information.  
More significantly, the appellant's assertion does not 
address any basis of the Board's March 1998 decision.  That 
is, this assertion does not allege an error of fact or law in 
the Board decision.  Consequently, it does not satisfy 
specific pleading requirements of the regulation.  

The Board's review of the appellant's allegations and the 
record, doe not disclose any CUE in the March 1998 Board 
decision.  So, the motion to revise that decision must be 
denied.  


ORDER

The motion to find CUE in the March 1998 Board decision which 
denied entitlement to an effective date earlier than February 
8, 1994, for the award of dependency and indemnity 
compensation (DIC), based on the grant of service connection 
for the veteran's death, is denied. 



		
	M. C. GRAHAM
Acting Member, Board of Veterans' Appeals

 


